        Case 2:10-cv-00066-SEH Document 92 Filed 09/18/20 Page 1 of 3



Patrick M. Sullivan
Poore, Roth & Robinson, P.C.
1341 Harrison Avenue
Butte, Montana 59701
Telephone: (406) 497-1200
Email: pss@prrlaw.com
State Bar No.: 3449

                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                BUTTE DIVISION


Credit Suisse AG, Cayman Islands
Branch,                                  Case No. CV-10-66-BU-SEH
                          Appellant,     STATUS REPORT
vs.
Official Committee of Unsecured
Creditors, Yellowstone Mountain
Club, LLC, Yellowstone Mountain
Development, LLC, Big Sky
Ridge, LLC, and Yellowstone
Construction Company, LLC,


                          Appellees.

      Pursuant to the Court’s September 1, 2020 Order, Dkt. 88, Credit Suisse

AG, Cayman Islands Branch (“Credit Suisse”) submits this status report.

      On November 30, 2011, this Court granted Credit Suisse’s motion to stay

this appeal pending resolution of several related appeals to the Ninth Circuit. Dkt.

84; see Dkt. 87 (prior status report on appeals to Ninth Circuit, filed March 22,

2016). As explained in that motion, resolution of those appeals could moot this
        Case 2:10-cv-00066-SEH Document 92 Filed 09/18/20 Page 2 of 3



matter and obviate the need for this Court to resolve any underlying issues.

      The last remaining of those appeals concerned Timothy L. Blixseth’s

challenge to the Exculpation Clause in the Third Amended Joint Plan of

Reorganization, 08-BK-61570, Dkt. 2352. That appeal, Blixseth v. Credit Suisse,

No. 16-35304 (9th Cir.), was from this Court’s decision on remand from a prior

appeal to the Ninth Circuit on the same topic, Blixseth v. Yellowstone Mountain

Club, No. 13-35190 (9th Cir.). See Dkt. 88 (Court’s request for status report

referencing these two appeals).

      On June 11, 2020, the Ninth Circuit issued an opinion affirming this Court’s

rejection of Blixseth’s challenge. On August 20, 2020, the Ninth Circuit denied

Blixseth’s request for rehearing and rehearing en banc. And, on August 28, 2020,

the mandate issued. Blixseth’s only remaining option to challenge any aspect of

the Plan would therefore be a petition for a writ of certiorari before the U.S.

Supreme Court, which would be due January 19, 2021.

      Credit Suisse respectfully requests that this Court maintain the stay and that

this matter remain open until the time to file a petition for a writ of certiorari has

run, or the Supreme Court has disposed of any petition filed.




                                           -2-
       Case 2:10-cv-00066-SEH Document 92 Filed 09/18/20 Page 3 of 3




Dated: September 18, 2020

                                      Respectfully submitted,

                                            /s/ Patrick M. Sullivan
                                     Patrick M. Sullivan
                                     Poore, Roth & Robinson, P.C.
                                     1341 Harrison Avenue
                                     Butte, Montana 59701
                                     Telephone: (406) 497-1200
                                     Email: pss@prrlaw.com
                                     State Bar No.: 3449




                                    -3-
